Citation Nr: 1549700	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-30 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service connected diabetes mellitus type II.

2.  Entitlement to a rating in excess of 30 percent for service-connected neurogenic bladder prior to October 5, 2012.

3.  Entitlement to an initial rating in excess of 40 percent for service-connected neurogenic bladder from October 5, 2012 to November 10, 2012.

4.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected disabilities.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	James Fausone Esq.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for neurogenic bladder with an evaluation of 30 percent effective April 8, 2009, denied an increased rating for diabetes, and denied service connection for erectile dysfunction.  

By rating decision dated November 2012, the Veteran's service-connected neurogenic bladder was increased from 30 percent to 40 percent disabling, effective October 5, 2012.  By rating decision dated February 2014, the Veteran's service-connected neurogenic bladder was increased from 40 percent to 60 percent disabling, effective November 10, 2012.  60 percent is the highest evaluation assignable for the Veteran's neurogenic bladder, as such, his appeal for an increased rating as to neurogenic bladder is considered fully granted from November 10, 2012.  This partial allowance has created "staged" ratings and does not constitute a full grant of the benefits sought on appeal.  Accordingly, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a November 2012 rating decision, the RO granted service connection for left and right lower extremity meralgia paresthetic as secondary to diabetes.  Thus, the Veteran's appeal as to those issues is resolved.

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issues of entitlement to TDIU and entitlement to service connection for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has notified the Board that he wishes to withdraw his appeal as to increased rating for diabetes mellitus.

2.  Until January 10, 2011, the Veteran's bladder disability was manifested by urinary retention requiring intermittent catheterization.  There is no indication that the Veteran suffered urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed more than two times daily.  There is further no indication that the Veteran was experiencing daytime voiding with the interval less than one hour, or; awakening to void five or more times per night.

3.  From January 10, 2011 to October 5, 2012, the Veteran's bladder disability was manifested by urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day.  There is no evidence to suggest urinary incontinence or leakage requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day.

4.  From October 5, 2012, the Veteran's bladder disability is manifested by urinary incontinence or leakage requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for increased rating for diabetes mellitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2015).

2.  The criteria for a rating in excess of percent rating for the time period until January 10, 2011 for the Veteran's service-connected bladder disability have not been met.  §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 7542 (2015).

3.  A 40 percent rating for the time period from January 10, 2011 to October 5, 2012 for the Veteran's service-connected bladder disability is warranted.  §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 7542 (2015).

4.  A 60 percent rating for the time period from October 5, 2012 for the Veteran's service-connected bladder disability is warranted.  §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Code 7542 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Withdrawal of Claim for Diabetes Mellitus

By statement dated November 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant indicating that he wished to withdraw his appeal as to an increased rating for diabetes mellitus.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal as to an increased rating for diabetes mellitus and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Increased Rating for Neurogenic Bladder

Legal Criteria for Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Legal Criteria for Neurogenic Bladder Condition

A neurogenic bladder disability is rated according to the level of voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7542.  Voiding dysfunction is to be rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

A 20 percent rating is assigned when the wearing of absorbent materials is required and when the absorbent materials must be changed less than two times per day.  Urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day is assigned a 40 percent rating.  Urinary incontinence or leakage requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day is assigned a 60 percent rating.  38 C.F.R. § 4.115a.

In regard to urinary frequency, daytime voiding interval less than one hour, or; awakening to void five or more times per night, is rated as 40 percent.  In regard to obstructed voiding, urinary retention requiring intermittent or continuous catherization is rated as 30 percent.  Id.

The Board has considered alternative rating codes, but the evidence does not suggest any that would avail the Veteran of a higher rating for a bladder disorder.

Facts and Analysis

The Veteran appeared for a VA examination in regard to his diabetes, which neurogenic bladder is a manifestation of, in June 2009.  The examiner recorded that the Veteran began to have difficulty urinating in February 2009.  Diagnostic testing revealed the Veteran was retaining an abnormal amount of urine.  The Veteran had to perform self-catheterization every five hours to empty the bladder.  Treatment reports from private physician Dr. J.W. for the period March 2009 through May 2009 recorded acute urinary retention.  The Veteran was doing self-catheterization and not voiding.

In light of this evidence, 30 percent rating was assigned on the basis of urinary retention requiring intermittent catheterization.  Up until January 10, 2011, the Board finds no evidence to warrant a rating in excess of 30 percent.  There is no indication that the Veteran suffered urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed more than two times daily.  There is further no indication that the Veteran was experiencing daytime voiding with the interval less than one hour, or; awakening to void five or more times per night.

In a statement dated January 10, 2011, the Veteran stated that he is wearing absorbent pads and changing them 2-4 times daily.  In light of this statement, the Board finds an increased rating warranted from January 10, 2011, to 40 percent, on the basis of urinary incontinence or leakage requiring the wearing of absorbent materials that must be changed two to four times per day.  The Board finds no greater evaluation warranted, as there is no evidence to suggest urinary incontinence or leakage requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day.

The Veteran appeared for a VA examination on October 5, 2012.  The Veteran reported daily self-catheterization every 4-5 hours.  He reports changing pads between 2-5 times daily depending on the leakage.  The Veteran stated that he believes this started in 2010.  He experiences voiding dysfunction causing urinary frequency with daytime voiding intervals between 2-3 hours and nighttime awakening to void 2 times.  He experiences slow or weak stream and decreased force of stream, as well as urinary retention requiring intermittent catheterization.

Giving the Veteran the benefit of the doubt, the Board finds that the evidence supports that the Veteran experienced urinary incontinence or leakage requiring the use of an appliance of the wearing of absorbent materials that must be changed more than four times per day.  As such, the Board finds a full grant of 60 percent warranted from October 5, 2012.

In sum, the Board finds the evidence supports the Veteran's bladder disability warrants a 30 percent rating until January 10, 2011, a 40 percent rating until October 5, 2012, and a 60 percent rating from October 5, 2012.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 4.3.  See also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 53-56.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's bladder disability.  A comparison between the level of severity and symptomatology of the Veteran's bladder disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The Board has contemplated the medical evidence, including the Veteran's reports of difficulty urinating, urination retention, self-catheterization, leakage requiring use of absorbent pads, day and nighttime voiding, and slow and weak stream, and finds that the Veteran's rating properly contemplates his full manifestation of symptoms over the appeals period.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal as to an increased rating for diabetes mellitus is dismissed.

A rating in excess of 30 percent for service-connected bladder disability until January 10, 2011 is denied.

A rating of 40 percent for service-connected bladder disability from January 10, 2011 to October 5, 2012 is granted.

A rating of 60 percent for service-connected bladder disability from October 5, 2012 is granted.


REMAND

The Board finds that further development is necessary before a decision can be rendered in regard to the Veteran's remaining claims.

Erectile Dysfunction

The Veteran claims entitlement to service connection for erectile dysfunction, to include as due to service-connected disabilities.

The Veteran has appeared for two VA examinations in regard to his erectile dysfunction.  At an October 2012 VA examination, the examiner opined that the Veteran's current erectile dysfunction is less likely as not caused or aggravated by his service-connected diabetes mellitus type II.  The examiner explained that the Veteran has multiple risk factors for erectile dysfunction, including advancing age, hypertension, medications and obesity.  There is a greater probability that the Veteran's erectile dysfunction is secondary to these causes and less likely than not caused by his diabetes.  Medical literature showed that age played a primary role in erectile dysfunction, as 52 percent for men aged 55-59 had erectile dysfunction.  The examiner also noted that the Veteran was 63 years old and underwent a vasectomy in 1981 after his last child was born.

At a June 2009 VA examination, the Veteran reported he first noted symptoms of erectile dysfunction in 2001, at about the same time that he was diagnosed with diabetes.  The VA examiner determined that the erectile dysfunction is not related to diabetes, as the Veteran has multiple risk factors for erectile dysfunction, including age, hypertension, prostate enlargement and medication.

Notably, the VA examinations failed to opine as to if the Veteran's service-connected disabilities permanently aggravate the erectile dysfunction.

The Veteran has submitted a July 2010 letter from the Veteran's treating physician J.W., in which Dr. J.W. opines that the Veteran's erectile dysfunction is at least if not greater than 50 percent related to his diabetes, but includes no rationale.

Further, by his substantive appeal, the Veteran contended that the medication he takes is in part for service-connected disabilities of diabetes mellitus and neurogenic bladder.  He also contends that the nerve condition that affects his bladder, causing neurogenic bladder, also affects erectile dysfunction.

The Board finds an additional VA examination necessary to clarify the competent medical evidence of record thus far, and consider the additional contentions put forth by the Veteran.

TDIU

The Board notes that the Veteran has not filed a formal claim for a TDIU. However, on these facts, the claim for a TDIU is essentially a component of the claim for an increased rating for neurogenic bladder.  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

By the latest February 2014 rating decision, from November 10, 2012, the Veteran's combined evaluation is 70 percent and he is rated at 60 percent disabling for neurogenic bladder.  The Veteran has stated in the record that he is not physically capable of work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).  

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to an appropriate VA examiner for an opinion as to the Veteran's claimed erectile dysfunction disability.  The claims file should be provided to the examiner for review, and the examiner should note that it has been reviewed. 

The examiner should offer an opinion as to whether the Veteran's claimed erectile dysfunction is caused or permanently aggravated by his service-connected disabilities, to include diabetes mellitus, or otherwise etiologically related to his service.

The examiner is to consider and clarify, if possible, the October 2012 and June 2009 VA examiner's opinions, which posit a negative nexus, and the July 2010 letter from the Veteran's treating physician J.W., which posits a positive nexus.

The examiner is requested to opine whether the medications that the Veteran takes for service-connected disabilities, to include diabetes mellitus and neurogenic bladder, cause or permanently aggravate the erectile dysfunction.

The examiner is requested to opine whether the nerve condition that affects the Veteran's bladder, causing neurogenic bladder, also causes or permanently aggravates the erectile dysfunction.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

If examination of the Veteran is required for the examiner to formulate an opinion, it should be scheduled.  Notifications to the Veteran of his scheduled VA examination should be included in the claims file.

2.  The RO or the AMC should provide all required notice in response to the claim of entitlement to a TDIU.

3. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim for TDIU. 

4. Then, the RO or the AMC should forward the Veteran's claims file to an appropriate examiner to provide an opinion with respect to the Veteran's employability.  The Veteran's claims file, including any pertinent evidence contained in electronic files, should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

In the report of the examination, the examiner should assess the functional impairment caused by the Veteran's service-connected disabilities, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner should offer a complete rationale for any opinions that are expressed and should cite the appropriate evidence to support his or her conclusions.

5. When the above has been completed, the case should again be reviewed by the RO or the AMC, to expressly address whether the Veteran is entitled to a TDIU rating and service connection for erectile dysfunction.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


